NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except in the
     limited circumstances allowed under Rule 23(e)(1).

                                       2021 IL App (3d) 210395-U

                                Order filed December 23, 2021
      ____________________________________________________________________________

                                                 IN THE

                                  APPELLATE COURT OF ILLINOIS

                                           THIRD DISTRICT

                                                  2021

      In re C.N.,                            )     Appeal from the Circuit Court
              a Minor                        )     of the10th Judicial Circuit,
                                             )     Peoria County, Illinois.
      (The People of the State of Illinois,  )
                                             )
              Petitioner-Appellee,           )     Appeal No. 3-21-0395
                                             )     Circuit No. 20-JA-504
              v.                             )
                                             )
      Crystal C.B.,                          )     The Honorable
                                             )     Timothy J. Cusack,
              Respondent-Appellant).         )     Judge, Presiding.
      ____________________________________________________________________________

            JUSTICE LYTTON delivered the judgment of the court.
            Justices Holdridge and O’Brien concurred in the judgment.
      ____________________________________________________________________________

                                               ORDER

¶1          Held: Mother failed to establish her rights were violated by her alleged absence from
                  courtroom during juvenile court hearing where court order stated mother was
                  present and nothing in appellate record contradicted order.

¶2          Respondent is the mother of C.N. In October 2020, the State filed a juvenile petition,

     alleging that C.N. was a neglected minor. In January 2021, the court adjudicated that C.N. was

     neglected and found respondent unfit. The court granted guardianship of C.N. to the Illinois

     Department of Children and Family Services (DCFS) and made C.N. a ward of the court. In August
     2021, the trial court entered an order naming C.N.’s father as her guardian, discontinuing the

     court’s wardship over C.N., and closing C.N.’s case. Respondent appeals, arguing that her rights

     were violated because she was denied the right to be present at the case closure hearing. We affirm.

¶3                                           BACKGROUND

¶4          On October 26, 2020, the State filed a petition for adjudication of neglect, alleging that

     C.N., who was born in 2012, was neglected in that her environment was injurious to her welfare

     based, in part, on the following: (1) on October 22, 2020, respondent took C.N. to downtown

     Peoria and became so intoxicated that she could not communicate with police officers and had to

     be transported to a hospital for treatment; (2) on August 19, 2020, with C.N. in her vehicle,

     respondent intentionally drove her vehicle into another vehicle and attempted to strike an

     individual with her vehicle; (3) on May 25, 2020, with C.N. in her vehicle, respondent was

     involved in a traffic accident and arrested for DUI; (4) the family was involved in a juvenile court

     case filed in 2013, “which was based in part on the mother’s substance abuse problems and

     domestic violence between the mother and father[;]” (5) the parental rights of C.N.’s father were

     previously terminated; and (6) respondent was previously indicated by DCFS for Substantial Risk

     of Physical Injury/Environment Injurious to Health and Welfare and Inadequate Supervision for

     the May 25, 2020 DUI incident.

¶5          On January 13, 2021, the trial court held adjudicatory and dispositional hearings.

     Thereafter, the court entered orders finding C.N. neglected and respondent unfit based on

     “unresolved substance abuse and domestic violence issues.” The court made C.N. a ward of the

     court and named DCFS her guardian, with the right to place. The court ordered respondent to

     complete various tasks, including performing random drug drops four times monthly, submitting

     to a psychological examination and following any recommendations made, successfully



                                                      2
     completing parenting and domestic violence courses, obtaining and maintaining stable housing,

     visiting her children as scheduled by DCFS, and using her best efforts to obtain and maintain

     employment. The court admonished both parents to cooperate with DCFS, complete the court-

     ordered tasks. and correct the conditions that required C.N. to be in care, or risk termination of

     their parental rights.

¶6           On February 22, 2021, C.N.’s DCFS caseworker filed a report stating that respondent had

     completed only one drug drop since the court’s January 13, 2021,order even though she was

     ordered to complete weekly drops. Respondent completed anger management and parenting

     classes and was participating in outpatient drug/alcohol treatment and counseling but had not yet

     completed a domestic violence class or a psychological evaluation.

¶7           On March 8, 2021, C.N. began living with her father. On April 19, 2021, C.N.’s caseworker

     filed a report in which she expressed concerns about the stability of respondent’s living

     arrangements because respondent was unemployed and did not have “a stable amount of income

     coming into her home.” The caseworker reported that C.N. was doing “very well” with her father

     and loved living with him. The caseworker recommended that the court terminate wardship over

     C.N. and name her father as her guardian.

¶8           On April 21, 2021, the court entered an order removing DCFS as the guardian of C.N. and

     granting guardianship to C.N.’s father. The court continued the case to August 11, 2021, because

     respondent “request[ed] more time to try to attain fitness.”

¶9           On August 4, 2021, C.N.’s caseworker filed a report with the court expressing concerns

     about respondent’s lack of honesty and communication because respondent (1) failed to update the

     caseworker about what occurred at a court proceeding in Indiana on July 19, 2021, despite the

     caseworker instructing her to do so, (2) had not returned calls to her parenting coach for several



                                                      3
       weeks; and (3) reported that C.N.’s father allowed her to have unsupervised visits with C.N., which

       C.N. and her father denied. According to the caseworker, respondent had a history of making

       untrue statements about C.N.’s father. Respondent’s parenting coach also reported concerns that

       respondent was “not being truthful or honest with DCFS.”

¶ 10          During the relevant reporting period, respondent completed 8 out of 14 required drug drops,

       which were all negative for illegal substances. Respondent failed to complete any of the four

       required drops in July 2021. The caseworker also expressed concern that respondent “does not

       have the means to provide a stable living” for C.N. because she “does not have employment or a

       steady income.” C.N. continued to be “doing very well” in her father’s home.

¶ 11          The court held a hearing on August 11, 2021. There is no transcript or report of proceedings

       from that hearing in the appellate record. Following the hearing, the court entered a case closure

       order, which listed both respondent and her attorney as “present.” The court entered an order

       removing DCFS as C.N.’s guardian, naming C.N.’s father as her guardian, and terminating

       wardship over C.N. The court further found: “Mother remains unfit, and the Court retains

       jurisdiction over her fitness until the minors reach the age of 18.” The court ordered C.N.’s case

       “closed” because permanency was achieved through reunification with her father.

¶ 12                                              ANALYSIS

¶ 13          Parents have a statutory right to be present at juvenile court proceedings involving their

       children. 705 ILCS 405/1-5(1) (West 2020). Here, respondent contends that her rights were

       violated because she was not present in the courtroom during the court’s August 11, 2021 hearing.

¶ 14            “[I]n order to support a claim of error on appeal the appellant has the burden to present a

       sufficiently complete record.” Webster v. Hartman, 195 Ill. 2d 426, 432 (2001). “[T]he court of




                                                       4
       review must have before it the record to review in order to determine whether there was the error

       claimed by the appellant.” Foutch v. O’Bryant, 99 Ill. 2d 389, 391 (1984).

¶ 15          Where the issue on appeal relates to a hearing or proceeding, the issue cannot be reviewed

       absent a report or record of the proceeding. Webster, 195 Ill. 2d at 432. In the absence of a complete

       record on appeal, all doubts will be resolved against the appellant. People v. Jennings, 254 Ill.

       App. 3d 14, 20 (1993). “Allegations that are contained within a brief but are entirely outside the

       record cannot be considered on appeal.” Maxton v. Garegnani, 255 Ill. App. 3d 291, 299 (1994).

¶ 16          A reviewing court “must presume that the common-law record is correct.” People v.

       Martinez, 361 Ill. App. 3d 424, 427 (2005). Where the common-law record indicates that a party

       was present at a hearing, the common-law record is conclusive unless the report of proceedings

       shows otherwise. See id.

¶ 17          Here, the record contains no report of proceedings from the August 11, 2021 hearing

       supporting respondent’s contention that she was not present. However, the common-law record

       contains the order entered by the trial court, which states that respondent was “present” at the

       hearing. In the absence of a report or record of proceedings establishing respondent’s absence, we

       must presume that the trial court’s order stating that respondent was present is correct. See id.

¶ 18          Because nothing in the record supports respondent’s contention that she was not present

       for the hearing and the trial court’s order affirmatively rebuts her claim, we find no violation of

       respondent’s rights and affirm the trial court’s order.

¶ 19                                             CONCLUSION

¶ 20          The judgment of the circuit court of Peoria County is affirmed.

¶ 21          Affirmed.




                                                         5